DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s 02/22/2022 Amendments/Arguments, which directly filed terminal disclaimer; cancelled claims 2-7, 17; added new claims 21-31; and traversed the rejections of the claims of the 02/17/2022 Office Action are acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 02/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,777,885 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement Of Reason For Allowance
Claims 1, 8-16, and 18-31 are allowed.
Regarding claims 1, 10, and 21, the dual beam antennas as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,680,346 discloses an antenna includes a frequency dependent divider circuit configured to receive an input signal and generate an output signal, the output signal having a power level based on a frequency of the input signal and a radiating element that is responsive to the first output signal.
US 8,362,955 discloses a beamformer is arranged to receive an input from a first antenna element and from at least one other antenna element and to generate at least a first and second output beam.  The first and second output beams are combined at a connecting port such that signals received at the first antenna element are constructively combined at the connecting port and signals received at another antenna element or elements are destructively combined at the connecting port, so that a receiver connected to the connecting port may receive signals from the first antenna element and may not receive signals from the other antenna element or elements.  The arrangement may also be used to transmit a signal which is fed into the connecting point from the first antenna element and not from the other antenna element or elements.
US 5,506,589 discloses an array system with radiating elements and a wideband monopulse power divider network with dual channel input ports and multiple output ports.  Each input channel of the network excites a uniquely different RF amplitude and phase distribution out of each of the corresponding "n" output ports.  All ports are matched and isolated from each other across a wide instantaneous frequency.  Also, the RF power distribution will track in amplitude and phase across a wide frequency band.  This is achieved through a special arrangement of air-stripline matched power dividers, attenuator, phase shifters, and Magic-Tee couplers.  The output ports of the network can be connected directly to the radiating elements or to partitioned feed circuits which are in turn connected to sub-sets of the radiating elements.
US 5,115,248 discloses a multibeam antenna comprising Ne feed elements and emitting Nb beams each generated by a group of Nc elements has a feed device comprising a set of Nc power dividers.  These power dividers are unitary orthogonal distribution matrix power dividers of order P, where P is equal to the power of two equal to or immediately higher than the ratio Ne/Nc.  The outputs of the dividers are connected to the various elements in such a way that each element of one of the aforementioned groups contributing to a beam is connected to a different power divider and so that adjacent beams share feed elements.  A beam forming network has PxNc outputs connected to amplifiers in turn connected to the inputs of the power dividers.  This network has Nb inputs.  The beam forming network is usually a low-level network.  The device finds a specific application in satellite communications.
CN 11362379 discloses a dual-beam antenna array.  The invention claims a multi-beam cellular antenna, comprising: an antenna array, the antenna array has a plurality of modules, each module comprises at least three radiating element columns, each radiating element column has a first polarized radiator, wherein the radiating element columns of at least one module in the module are staggered relative to each other; and an antenna feeding network, the antenna feeding network is configured to the at least a first input signal and a second input signal to coupling first polarization radiator of each radiating element in the first module of the plurality of modules included in the radiating element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646